Barnard, P. J.
The testator left a very small estate, consisting of furniture of the value of $50, and $614 -cash. He left a widow. The appraisers set apart the furniture of deceased for the use of the widow, and also set apart for her $150 in cash, under chapter 157, Laws 1842. The words of this act provide the exemption in favor of the widow to be “necessary household furniture, provisions, or other personal property” of the value of not over $150. The court of appeals in Re Frazer, 92 N. Y. 239, held that, when the-husband gave all the household property to his wife, the $150 exemption could be given out of other personal property. The question is thus narrowed to this: whether money is “personal property,” within the meaning of this statute. It has been so held by surrogate’s court. Lyendecker v. Eisemann, 3 Dem. Sur. 72. In general signification, the bank book was personal property. The law intended to give an exemption, in addition to specific articles named, to this amount, ($150,) and it should be construed so as to carry out the benign intent of the legislature. The order should be affirmed, with costs and. disbursements.